(:c>w% op QéLi/v\ zc\sa;L, A PQ§@ /s.
s\€>z_L sx_c@@+n. c.\@@/__

!6~;¢5 .//@/5~

§fa(` &(? {L f

l (L&LQVQO “I)ou({` Le.{(er~ 'TL)¢J ‘/ou l/\a.up m L\)m`hs/ A/#b 600

abc pu€` H\QLQ il\ "1)(:>0(` fu>¢,~€'ff pr// /7)/)€ 701/le di /)7‘/ 67/€,//\/6
Mplir@_.\ll@. f¢<>,dm¢@ '~/z> 57#7£5 afLTc;z/\/M AN$M@@, .0
':z.~! CM,@ m,…/)bQ/s. l/»¢;@».zzé$ _é , //~cz~ 3/"7?~6
61~@/&¢3'5¢>£~@, )l_¢@-z¢g<>»e.

'Tl\e Oio’+n'c,+ Gwr+ //k¢/Y@£ /)')r~ wr/J~@F vL/ABZM~ /¢,>/%U,

E>/\> S@/)+. £Ll. 2-@/§. ..

§'{z.!p~r`:/\/\Ic 7/1@,7 m*a 2 /h,uc+ mm zo 464/6 nw

HWL'LC&(\D[@. fLe§V.>N@./g. % Q“V/W@§, 0£2@2»/.4; /7 % %~ur @,1/7“' 7%4,'7{
'* ib" 7§> L/m€# /§)`f /)7¢ 70 ,€/¢ /)47 £@che_

1 \”ra¢/, wm )¢~ f,'/@ …>/L‘ /w/ ,w271 S.W.3d 698
727(TEX CRIM APP.ZOO8)THE Gourt of Criminal Appeals is not bound by the
findings conclusions or recommendations of a trial court,however because
the trial court is in a better position to make determinations of credibi-
ty,the court of criminal Appeals, should defer to thoses findings,lf they
are supported by the record, EXPARTE THOMPSON 153 S.W.3d 416.(TX.Crim app
2005) EXPARTE BATES 640 S.W.Zd 894 898 (TX.crim App 1982)
THE record does not discuss show ,or,state Mr;Longoria the Mexican Mafia
member the state has tried to show in there response this is abuse of
power by James Odell,Because it is not true, `

lll.
There is prima facie showing the court appointed counsel that filed notice
of Appeal and motion for appointment of counsel for appeal,is on the record
and attached to the original writ of.§abhabeaus corpus applicant filed.
THE ATTORNEY LED Mr.LONGORlA TO BELEAVE HE COULD APPEAL lF HE PLEADED TO
THE CRIMES,THE State has WWrongfully allow .,the Right to Due Process,
and Constitutional rights as stated in original writ filed in context
Of plea negotiations defendant are entitled to the effective assistance of
competent counsel McMann V. Richardson 397 U.S 759,771 90 S.CT 1441 25L.E
d.2d763(1970),counsels representation fellibelow an objective standard
Of reasonableness,"HlLL V. LOCKHART 474 US at57,quoting Strickland v. was-
hington 474 U.S at 59.

Applicant Objects to the States misstateing of facts because the record
does show appointed attorneys filed NOTICE OF APPEAL,AND MOTION TO APPOINT
APPEAL ATTORNEY If someone would look at the record and read the exhibits
in the original writ it Clearle shows there is merit Wheter counsel
missguided applicant into the beleif he could appeal his case if he took
his plea it is an abuse of desrecion to simple denie one portion of a writ

because a plea was conducted,.

THE QUESTION REMAINS WHY DID ATTORNEYS FILE NOTICE OF APPEAL AND A MOTION
TO APPOINT APPEAL COUNSEL THEN HAVE MR.LONGORIA WAIVE HIS RIGHT TO APPEAL
THE NOTICE OF APPEAL WAS FILED AFTER THE PLEA,,

SEE:WILLIS V. STATE 12lS.W3d 400,403(Tex.Crim AppZOOB)[T]he trial court's
Subequent handwritten permission to appeal controls over a defendants pre-
ious wavier of the right to appeal allowing the defendant to appeal despite]
the boilerplate waiver."Applicant was advised he could appeal by attorney

A affidavit from the attorneys are needed as to why they filed notice of
3 appeal and motion to appoint appeal counsel.

Please view the applicants exhibit in original writ notice of appeal and
motion to appoint counsel to prefect appeal attorney violated
Chavez V. State183.S.W.3d 675,680,( TX Crim app 2006)
leding him to beleave he could appeal,there was no reason to file notice

of appeal or the motion filed if defendant couldent appeal this proves
the attorneys lied to applicant

The original writ of habeaus corpus based on the ex. should "contribute"
to the attorney to respond by a evidentary hearing or affidavit why they
filed notice of appeal and motion for appointment of counsel to do appeal
in Rodriquez V. state 899S.W 2d 658,66(Tx.Crim,App 1995)Rather the plea
was Unknowing and involuntary,because the State attaches exhibits of a
waiver or exceptence of a plea DOES NOT MEAN COUNSEL DID NOT MISGUIDE
APPLICANT INTO A PLEA WITH A PROMISE HE COULD APPEAL TO A HIGHER COURT.

lV.

APPLICANT request appointment of counsel because of unconstitutional
violations S/B 662; APPLICANT IS INDIGENT.

wHEREFoRE PREMISES coNsIDERED APPLICANT HEREIN MovEs THIS HoNoRABLE coURT
To GRANT AN EVIDENTARY HEARING AND To oRDER ATTORENY To RESPOND BY AFFIDAVIT
To THE.oRIGINAL wRIT APPLICANT FILED IN THE INTEREST oF JUsTIcE AND To
APPoINT coUNsEL '

RESPECTFULLY SUBMITTED.

LWZ .!¢MGOMZ_ a /77&9 77

GA'IH
OFFENDER NOTARY PUBLIC SERVICE

THE sTATE oF TEXAS

BEFORE ME the undersigned authority on this day personally appeared
RAUL LONGORIA who being by me duly sworn ].\,ffdgi_dseim his oath depose and

file an original application for wrii)t of habeas corp.\s on imolentary plea because beirg led to be
ioou]dappeal thesaitence tl'mfilejrgresponseto$tateswswer thatiwrotearrlreadtheforegoing
andthat thefacts stateddereinaremeard?¢>

G§RIIE'ICAJE(FSERVICE
IMUWMAUUMWBMWMWDMUMTAUSUM
P.O.]X)X 123)8 Capitol,Austin texas 78711.

on Septerrber 28th 2015

'4°“/£”7“&' §775%7%